Citation Nr: 1542007	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-36 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disorder (GERD). 

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to an initial evaluation in excess of 10 percent disabling for lumbar strain.
 
4.  Entitlement to an initial evaluation in excess of 10 percent disabling for left knee prepatellar bursitis.
 
5.  Entitlement to an initial evaluation in excess of 10 percent disabling for chronic obstructive lung disease.
 
6.  Entitlement to an initial compensable evaluation for right ankle strain.




ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1991 to September 1991, November 1994 to August 1995, October 2001 to October 2002, and March 2005 to August 2005, with additional Army National Guard/reserve service. 

This appeal to the Board of Veterans' Appeals  (Board) is from rating decisions of the Department of Veterans Affairs (VA) Baltimore, Maryland Regional Office (RO). 

In January 2014, the Board remanded this matter for further development and readjudication.  The Board requested that the AOJ identify the Veteran's periods of ACDUTRA and INACDUTRA, obtain additional treatment records (both in-service and post-service), and obtain opinions from an appropriate medical professional regarding the etiology and/or severity of the above-listed conditions.  The RO obtained or attempted to obtain the specified treatment records and also obtained additional service personnel records relevant to determining the periods of ACDUTRA and INACDUTRA.  The Veteran underwent VA examinations in November 2014 with respect to his back, ankle, and respiratory disabilities.  In addition, a July 2015 medical opinion was obtained from the Appeals Management Center (AMC) Medical Officer regarding the GERD and skin disability claims.  In short, and as discussed more fully below, the development completed and the readjudication by the RO constitutes substantial compliance with the remand instructions.  The Board may proceed to the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

The Board notes that the January 2014 remand also included a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and a left hand disability.  Those claims were granted by the RO in a July 2015 rating decision, so are no longer on appeal.

The issue of service connection for traumatic brain injury has been raised by the record in a September 2007 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran was presumed sound upon his entry to active duty in October 2001.  Although the evidence shows he was diagnosed with GERD in 2000 and 2001, while he was not on active duty or active duty for training, it cannot be said this condition was not aggravated by his active service from 2001-2002.

2.  The Veteran has a current skin disability consisting of lesions on the right lower lip and left lower eyelid that first appeared during the Veteran's active service.

3.  The Veteran's service-connected lumbar strain is manifested by limitation of motion of the thoracolumbar spine of, at least, 80 degrees flexion (the earliest point where painful motion is documented to begin) and combined range of motion of at least 230 degrees, with intermittent symptoms of pain and stiffness, but with no evidence of ankylosis or associated neurologic abnormalities of any kind.

4.  The Veteran's service-connected left knee prepatellar bursitis has manifested in flexion limited to, at worst, 140 degrees without pain and full extension with minimal pain at full extension; full stability, normal muscle strength, no instability, and no objective evidence of painful motion.

5.  The Veteran's service-connected chronic obstructive lung disease has manifested in FEV-1 of at least 77% of predicted, FVC of at least 80% of predicted, and FEV-1/FVC of 77% of predicted; the respiratory disability does not require antibiotics or outpatient oxygen therapy.

6.  The Veteran's service-connected right ankle has manifested in dorsiflexion limited to, at worst, 15 degrees (the earliest point where painful motion has been documented to begin); plantar flexion of 45 degrees; and occasional flare-ups of brief duration with little impact on functioning.


CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for a skin disability, consisting of lesions on the right lower lip and left lower eyelid, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The criteria for an initial disability rating in excess of 10 percent for a back disability (lumbar strain) have not been met or approximated.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

4.  The criteria for a disability rating in excess of 10 percent for left knee prepatellar bursitis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019 (2015).

5.  The criteria for a disability rating in excess of 10 percent for chronic obstructive lung disease have not been met or approximated.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.97, Diagnostic Code 6604 (2015).

6.  The criteria for an initial compensable rating for right ankle strain have not been met or approximated.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in August 2007 and November 2008 letters.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran also received additional notification on multiple occasions, including in rating decisions, statements of the case, and the prior Board decision regarding the elements of his claims and the evidence required to establish them.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, and VA treatment records.  The RO made every reasonable attempt to obtain other evidence identified by the Veteran or held by a federal agency.  

With respect to the identified service treatment records, the RO obtained either the records from the identified facilities or statements indicating the sought after records did not exist from the facilities identified by the Veteran.  See, e.g., February 2014 Response from Florida National Guard Archives.  Moreover, the Board has made favorable determinations regarding the service-connection claims to which those records potentially related, so any failure to obtain the records, if they do exist, is harmless.

The RO properly requested that the Veteran identify and provide releases to obtain additional private treatment records, but, with respect to records not associated with the file, the Veteran did not provide the requested releases.  The Veteran has not identified any other relevant records aside from those that are already in evidence.  So, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  In October 2006 and November 2014, VA provided the Veteran with medical examinations with respect to each of the disabilities for which the Veteran was seeking increased ratings.  The examinations and opinions are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Although the Veteran alleged that the October 2006 VA examination was inadequate, the Board remanded the matter to obtain updated examinations and he has not alleged that the new examinations or resulting opinions were inadequate.  As discussed more fully below, the Board found the opinions adequate and sufficiently persuasive to be entitled to probative weight.

With respect to the claims of entitlement to service connection for GERD and a skin disability, this decision is favorable and any deficiencies in the examinations provided or opinions obtained cannot be prejudicial.  No further examinations or opinions are required.

VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

Provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

III.  Service Connection: Generally

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Importantly, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014).  The term "noted" denotes only such conditions that are recorded in examination reports.  38 C.F.R. § 3.304(b).  The existence of a condition prior to service reported by a veteran as medical history does not constitute notation of that condition, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.

a.  Service Connection: GERD

The Veteran claims entitlement to service connection for gastroesophageal reflux disease (GERD).

While the medical evidence of record contains indications that the Veteran experienced gastric symptoms for many years, beginning as early as 1991, the examination performed in conjunction with his entry into active service for the period October 2001 through October 2002 does not indicate pre-existing GERD.  In short, GERD was not noted at the time of the Veteran's entry into active service in October 2001.  Therefore, he must be presumed to have been sound.  See 38 U.S.C.A. § 1111 (West 2014).

However, the presumption of soundness may be rebutted by "clear and unmistakable evidence" both that "the injury or disease existed prior [to active service]" and that the condition "was not aggravated by such service."  38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).  Here, the evidence of record contains, in addition to medical history indicating symptoms dating back to 1991, private treatment records which document a diagnosis of GERD prior to the October 2001 to October 2002 period of active service.  See December 2000 Private Treatment Record (noting complaints of acid reflux, tender and epigastric abdomen, and diagnosing "GERD"); see also June 2001 Private Treatment Record ("Hx of indigestion, burning, nausea" and diagnosing gastritis); May 2004 Private Physician Letter to Specialist at Georgetown University Medical Center (noting Veteran had "displayed signs of gastric discomfort since he was 21 years of age).  The Board finds the December 2000 diagnosis, particularly in the context of the entire record, constitutes clear and unmistakable evidence that the Veteran's GERD existed prior to the October 2001 to October 2002 period of active service.  Since it does not appear the diagnosis was rendered during a period of active duty for training, it cannot be service-connected on that basis.

However, this does not end the matter.  Rebuttal of the presumption of soundness also requires clear and unmistakable evidence of lack of aggravation, but the evidence of record instead supports a finding of that there was aggravation during the 2001-2002 period of active service.  For example, a private physician sent a May 2004 letter to a specialist at Georgetown University Medical Center detailing the history of the Veteran's GERD.  Most relevantly, the letter indicates increasing symptoms "in the past two years" (i.e. during and just after the October 2001 to October 2002 period of active service) and that he had not handled stress as well since "his deployment with the Army in 2002."  The Board also notes as discussed below, the Veteran sought treatment for GERD symptoms during that period of active duty and the records reflecting that treatment indicate an increase in severity of the condition during that period of active service.  No medical professional has opined that the condition was not aggravated by service or that the documented increase in symptoms during this period was due to the natural progression of the disease.

The presumption of soundness has not been rebutted and the Board must consider the Veteran's claim of entitlement to service connection without regard to any preexisting GERD.  Wagner, 370 F.3d at 1096 (holding, where presumption of soundness is not rebutted, that there can be "no deduction for the degree of disability existing at the time of entrance").

During the October 2001 to October 2002 period of active service, the Veteran experienced gastric symptoms which resulted in diagnostic testing.  See, e.g., August 2005 Report of Medical History ("Past incidence of Hplori, a-typical hiatal hernia in esphogus [sic] corrected with surgery, undetermined cause.  SF 513 in medical file.  Reflux identified while on Active Duty after HPlori [sic] med removed by medication 2002.").  In particular, a Report of Medical Assessment documents a gastroscope (endoscopy) in February 2002 in Frederick, Maryland.  A May 2002 report from Frederick Memorial Hospital documents chronic GERD, acute gastritis, and hiatal hernia.  In short, the Veteran was diagnosed with GERD and associated hiatal hernia during his period of active duty from October 2001 through October 2002.  An in-service occurrence of the condition is established.

The remaining elements of his claim are a current disability and a causal nexus between the current disability and the in-service occurrence.  The October 2006 VA examination resulted in a diagnosis of:  "Gastroesophageal reflux disease, severe, status post recent fundoplication with very minimal residual symptoms."  A current disability is established.

With respect to a causal nexus, the negative July 2015 opinion of the AMC Medical Officer is based entirely on her conclusion that there is a "lack of symptomatology, treatment and/or clinical presentation of GERD while on active duty."  As noted above, this factual assessment is contradicted by contemporaneous records diagnosing GERD in early 2002.  Her opinion has no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The discussion of the history of the condition by the October 2006 VA examiner provides sufficient medical evidence for the Board to conclude, particularly in light of the benefit-of-the-doubt doctrine, that the Veteran's current symptoms are related to the GERD diagnosed in 2002.  The examiner, after noting the 2002 diagnosis, recounted the "Nissen fundoplication in June 2004 which has almost completely improved his symptoms."  Contemporaneous records confirm this history.  For example, a February 2005 certification (SF 513) from a civilian physician at the Georgetown University Hospital verifies a diagnosis of GERD and surgical treatment to correct the condition with no subsequent functional limitations.  A June 2004 Operative Report from that facility is of record and documents the corrective surgery.  Reading the October 2006 VA examiner's opinion as a whole and in the context of the entire record, the Board finds that the Veteran's current, minimal, residual symptoms (e.g. "occasional nocturnal cough, "rare" heartburn, "occasional regurgitation") are related to the GERD diagnosed in 2002 and/or the corrective surgery performed in 2004.  The October 2006 VA examiner's report provides probative evidence of a nexus between the 2002 GERD and his current symptoms.

In addition, a private physician sent a May 2004 letter to a specialist at Georgetown University Medical Center detailing the history of the Veteran's GERD.  Most relevantly, the letter indicates increasing symptoms "in the past two years", that he had "displayed signs of gastric discomfort since he was 21 years of age, and that he has not handled stress as well since "his deployment with the Army in 2002."  The letter indicates to the Board that the 2004 symptoms leading to surgery were related to the 2002 diagnosis.  This, too, provides some probative value in favor of finding a nexus.

In summary, there is probative evidence in favor of finding a causal nexus and the only negative evidence has no probative value as the AMC Medical Officer's conclusions are based on a factually inaccurate premise.

The Board finds that the evidence is at least in equipoise and is sufficient to decide the claim, so entitlement to service connection for GERD is granted.  Gilbert, 1 Vet. App. at 53-56.

b.  Service Connection: Skin

The Veteran also claims entitlement to service connection for a skin condition which, he says, was incurred during active duty as a result of sun exposure and/or sun poisoning.  The greater weight of the evidence supports his claim.

The three elements of a successful service connection claim are all present.  The Veteran currently has a skin condition consisting, at least, of discoloration near the lower lip and under the left eye.  See, e.g., October 2006 VA Examination (describing lower lip lesion and left lower lid skin pigmentation).  As the AMC Medical Officer recounted in her July 2015 report, the Veteran's service records document the discoloration of the lower lip and left lower eyelid.  See August 2005 Report of Medical Examination (noting skin was abnormal and stating:  "Black marks on lower lip and under left eye from sun poisoning on active duty."); September 2002 Report of Medical Examination (noting skin was abnormal and stating:  "Discoloration of lower lip, possible scar from sun poison during mission.").  Moreover, service treatment records affirmatively indicate that those discolorations had onset during his active service.  See August 2005 Examiner Summary (appended to Report of Medical History) ("Lower lip margin macular brown lesion 1 cm.  New onset.  Evalu @ Martin Army Community Hosp., Ft. Benning, GA.  [Without] Tx needed.  Will monitor.  [Left] eye [lower] lid margin macular tan lesion 0.5 cm.  New onset.  Eval. will monitor. [Without] Tx."); see also September 2005 STR Entry ("Mole discoloration spot on lip.  Seen Dermatology before. Refer."; also describing it as a "new brown spot" on his lower lip).

The Board again notes that the presumption of soundness attaches where, as here, the skin lesions at issue were not noted on the Veteran's entry into service and, moreover, the records affirmatively indicate those lesions were not present prior to his active duty.

The record does contain evidence against finding a causal nexus in the form of the AMC Medical Officer's July 2015 opinion.  Her opinion, however, recites service treatment records that document "sun poisoning on Active Duty" as, apparently, the basis for her conclusion that "active duty records were negative for an objective clinical presentation related to skin condition diagnosis and treatment secondary to sun poisoning or sun exposure."  Perhaps, she meant that, other than the cited records, there were not service treatment records that contemporaneously documented an initial presentation with complaints of sun poisoning, new lesions, and/or diagnosis of a skin condition.  The Board finds such absence of evidence of no probative value in this case.  

The Veteran was deployed to the Persian Gulf theatre in 2001-2002 and he participated in desert combat operations in Afghanistan in 2005.  During the 2005 deployment to Afghanistan, the base at which he was stationed came under attack by small arms and mortar fire.  The Veteran was awarded the Combat Infantryman Badge for his meritorious actions during the engagement.  See May 2005 Personnel Action (containing recommendation for award and sworn statement describing the Veteran's participation in combat).  The Board finds that exposure to sun, sun poisoning, and the emergence of skin lesions and/or discolorations, though not documented in contemporaneous treatment records, is consistent with the Veteran's combat service and is not the sort of thing that would ordinarily be recorded in those circumstances.  38 C.F.R. § 3.304(d) ("Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation."); Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (silence in the medical record may only be given probative value where the alleged injury, disease, or related symptoms would ordinarily have been recorded in that medical record).

The AMC Medical Officer opines that it would be "mere speculation to assume a nexus between sun exposure and the minute dark spot on his lip and eye or any additional facial lesions without diagnostic testing with additional biopsy and/or pathological confirmation of cellular damage."  On the one hand, this would support remand to obtain the clinical data the AMC Medical Officer indicates is necessary to produce a competent, probative nexus opinion.  However, the Board will not request the performance of a biopsy or other similarly invasive procedure where the Veteran's treating physicians have not deemed it medically necessary.  More importantly, the evidence is overwhelming that the currently present lesions at issue had onset during active service.  A nexus is established.  The precise nature of the lesions may be at issue, but verification of malignancy or underlying physiological process is not necessary.  Disfiguring scars or spots are subject to service connection, though not necessarily a compensable rating, even if entirely benign and without functional impact.  See, e.g., 38 C.F.R. § 4.118, Schedule of Rating Skin Disabilities (providing for rating various types of skin disorders including, for example, benign neoplasms).

In summary, there is probative evidence in favor of finding a causal nexus between the current skin condition and the in-service onset of skin lesions.  The only negative evidence, the AMC Medical Officer's July 2015 opinion, has no probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The Board finds that the evidence is at least in equipoise and is sufficient to decide the claim, so entitlement to service connection for a skin disability consisting of lesions on the right lower lip and left lower eyelid is granted.  Gilbert, 1 Vet. App. at 53-56.

IV.  Increased Ratings: Generally

The Veteran is appealing the original assignment of a disability evaluation following award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Also, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In assigning disability ratings, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, the assignment of separate evaluations for separate and distinct symptomatology is not precluded where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

a.  Increased Ratings: Back

The Veteran claims entitlement to an initial rating in excess of 10 percent for his service-connected back disability which is currently rated under Diagnostic Code (DC) 5237.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

Disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine (the "Formula").  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).  The Formula provides, in relevant part, the following ratings:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Id.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Finally, a maximum 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., Note (2).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Ranges of motion are to be rounded to the nearest five degrees.  Id., Note (4).  

"Unfavorable ankylosis" is defined as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dislocation; or neurologic symptoms due to nerve root stretching."  See id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See id., Note (5).  

The rating criteria are to be applied irrespective of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a, Introductory Note to General Rating Formula for Diseases and Injuries of the Spine; see also 68 Fed. Reg. at 51,455 (Supplementary Information).

Notes appended to the new General Rating Formula for Diseases and Injuries of the Spine specify that associated objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  Intervertebral Disc Syndrome (IVDS), subject to rating under Diagnostic Code 5243, is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The criteria contained in Diagnostic Code (DC) 5243 provides for a 20 percent evaluation where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2014). 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1). If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).

In determining the actual degree of disability with respect to the Veteran's back disability, contemporaneous medical records and objective examinations by medical professionals are more probative of the degree of the Veteran's impairment than his or others' lay opinions.  This is particularly so where the rating criteria require analysis of the clinical significance of medical symptoms, even if the existence of symptoms is observable by a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who appears from the record to lack medical training, are not competent evidence of the clinical significance of his symptoms.  Id. 

The Veteran has undergone two VA examinations to determine the severity of his service-connected back disability.

In October 2006, a VA examiner diagnosed chronic lumbar strain and determined that the Veteran had the following ranges of motion: flexion of 0 to 80 degrees without pain and 80 to 90 degrees with pain; extension of 0 to 30 degrees without pain; right and left lateral flexion 0 to 30 degrees without pain; right and left lateral rotation of 0 to 30 degrees without pain.  Repetition showed no change in range of motion, no fatigue, and no pain.  Toe and heel walk was normal; gait was normal.  Motor function of all extremities was 4+ and sensory function was normal.  DTRs were generally hypoactive but equal bilaterally.  Straight leg raising test was negative, there was no muscle spasm, no fixed or postural deformity, and no tenderness to palpation.  X-ray of the lumbar spine was normal.

The November 2014 VA examiner noted that the Veteran had ongoing private treatment of his back condition, but that, according to the Veteran, his symptoms of pain and stiffness "come and go."  The Veteran denied flare-ups that impacted functioning.  Ranges of motion were as follows:  90 degrees of flexion with no objective evidence of painful motion; 30 degrees of extension, right and left lateral flexion, and right and left lateral rotation all without objective evidence of painful motion.  After repetitive use testing, there was no additional limitation of motion and no functional loss and/or functional impairment.  There was no ankylosis.  The Veteran did not have pain on palpation, muscle spasm, or guarding.  Muscle strength testing, sensory examination, and reflexes were normal for all aspects of lower extremities.  Straight leg raising test was negative.  He did not have any signs or symptoms (including pain) due to radiculopathy.  The Veteran had no other neurologic abnormalities and did not have intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  The Veteran did not use assistive devices.  Diagnostic imaging did not reveal arthritis.  The examiner opined that the back condition did not impact the Veteran's ability to work.

The evidence does not warrant assigning any rating higher than the currently assigned 10 percent initial disability rating.  The ranges of motion as measured by both the October 2006 and November 2014 VA examiners fall within or fail to meet the criteria for a 10 percent rating.  Moreover, the medical evidence of record, which includes a review of the treatment records, does not indicate the presence of muscle spasm or guarding at all, much less that results in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  The Veteran's back is not ankylosed.  On the most recent examination, the most significant functional limitations were on picking up heavy objects or children (e.g. his son who weighed 80 pounds at the time of the examination).  The Veteran also experiences "normal" back pain and stiffness intermittently.  See 38 C.F.R. § 4.71a, Introductory Note to General Rating Formula for Diseases and Injuries of the Spine (stating that the rating criteria are to be applied irrespective of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease).  The currently assigned 10 percent initial disability rating adequately compensates for the documented symptoms and resulting functional impairments.

The Veteran does not meet the criteria for any higher rating based on IVDS (which he does not have) and the evidence is against awarding a separate rating based on neurologic abnormalities as the evidence is against finding that he has radiculopathy, decreased reflexes or sensations, any other lower extremity symptoms, or any other objective neurologic abnormalities associated with the back condition.

The Board finds, based on the greater weight of the evidence, that the Veteran's symptoms and functional limitations most closely approximate the criteria for a 10 percent rating under DC 5237.  Accordingly, the Board denies entitlement to an initial evaluation in excess of 10 percent for the Veteran's service-connected back disability (lumbar strain).  38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5237.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the back disability warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

b.  Increased Ratings: Knee

The Veteran claims entitlement to an initial evaluation in excess of 10 percent disabling for left knee prepatellar bursitis which is currently rated under DC 5019.

Disabilities of the knee joint, generally, are rated under Diagnostic Codes 5256 through 5263.  See 38 C.F.R. § 4.71a.  The Veteran is diagnosed with bursitis which the regulations specify is to be rated on limitation of motion of the affected parts, as arthritis, degenerative.  See 38 C.F.R. § 4.71a, DC 5019 and Note following DCs 5013-5024.  Degenerative arthritis of the knee may be evaluated under Diagnostic Code 5003.  When there is painful motion of a major joint caused by degenerative arthritis (rated under Diagnostic Code 5003) that is detected on x-ray, such painful motion, pursuant to § 4.59, will be considered limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there was no actual limitation of motion. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Ankylosis (i.e. immobility) is rated under DC 5256.

DC 5257 provides for 10, 20, or 30 percent ratings for recurrent subluxation or lateral instability that is, respectively, slight, moderate, or severe.   

Under DC 5258, a 20 percent evaluation is assigned for semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

Under DC 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.

Under DC 5260, a noncompensable evaluation is assigned for flexion limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 15 degrees.

Under DC 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees.  A 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.

Impairment of the tibia and fibula is rated under DC 5262 and genu recurvatum is rated under DC 5263.

While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. knee pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the clinical significance of observable symptoms.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the clinical significance of his left knee symptoms.  See, e.g., Jandreau, 492 F.3d at 1377.  Therefore, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.

The Veteran was examined for his knee disability in October 2006 and November 2014.

In October 2006, the VA examiner found no deformity, no effusion, and no mass behind the knee.  There was crepitus on motion.  The examiner noted some tenderness on palpation of the lateral aspect of the patella.  The examiner indicated there was pain on motion with pain upon full extension and flexion to 140 degrees without pain.  Repetitive motion testing did not result in any change in ranges of motion or fatigue.  The examiner describes "minimal pain, particularly on full extension."  Anterior drawer, Lachman's, McMurray's and varus/valgus were all negative for instability.  There was no muscle atrophy, decrease in bulk, or asymmetry.  Gait was normal.  X-ray of the left knee was normal.

The November 2014 VA examination resulted in range of motion findings that were normal with no objective evidence of painful motion and no additional limitations after repetitive use testing.  The examiner found muscle strength normal on flexion and extension.  There was no muscle atrophy.  The Veteran's left knee did not have a history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability tests were all normal.  The Veteran did not have recurrent patellar dislocation, shin splints, stress fractures, or other tibial and/or fibular impairment.  He did not have and had never had a meniscus condition.  Diagnostic testing indicated degenerative arthritis in the left knee.  The examiner opined that the left knee condition did not impact his ability to perform any type of occupational task and noted that the examination was largely normal "except for mild degenerative arthritis."

The criteria for a 20 percent rating based on limitation of range of motion include flexion limited to 30 degrees or extension limited to 15 degrees.  Here, both examinations revealed full extension (albeit with "minimal" pain at full extension) and full flexion.  The Veteran does not meet or more nearly approximate the criteria for a 20 percent rating based on limitation of range of motion under DCs 5260 and 5261.  The Veteran's knee is not ankylosed and he does not have recurrent subluxation or lateral instability, so ratings under either DC 5256 or 5257 are not warranted.  The Veteran does not have a cartilage condition, so a higher or separate rating under DCs 5258 or 5259 is not warranted.  The Veteran also does not have any impairments of the tibia or fibula (DC 5262) or genu recurvatum (DC 5263), so higher or separate ratings for those conditions are not warranted.

The Board finds, based on the greater weight of the evidence, that the Veteran's symptoms and functional limitations most closely approximate the criteria for a 10 percent rating under DC 5019.  Accordingly, the Board denies entitlement to an initial evaluation in excess of 10 percent for the Veteran's service-connected left knee prepatellar bursitis.  38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5019.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the left knee disability warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

c.  Increased Ratings: Respiratory

The Veteran also claims entitlement to an initial evaluation in excess of 10 percent disabling for chronic obstructive lung disease currently rated under DC 6604.

Chronic obstructive lung disease is rated under the Schedule of Ratings for the Respiratory System.  See 38 C.F.R. § 4.97, DCs 6600 - 6604.

Under DC 6604, a 10 percent rating is warranted where the FEV-1 is 71 to 80 percent of the predicted value, or; FEV-1/FVC is 71 to 80 percent, or; DLCO (SB) is 66 to 80 percent of the predicted value.  A 30 percent rating is warranted when the FEV-1 is 56 to 70 percent predicted, or; the FEV-1/FVC is 56 to 70 percent, or; the DLCO (SB) is 56 to 65 percent predicted.  A 60 percent rating is warranted when the FEV-1 is 40 to 55 percent predicted, or; FEV-1/FVC is 40 to 55 percent, or; DLCO (SB) is 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg (with cardiorespiratory limit).  A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg in oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6604.  For evaluation purposes, the post-bronchodilator results are used unless they are poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96, Note 5.

This Veteran, who lacks medical training, is not competent to opine on the clinical significance of his respiratory symptoms.  See, e.g., Jandreau, 492 F.3d at 1377.  The Board will rely on the medical evidence of record.

The October 2006 VA examiner documented spirometry showed mild obstruction without significant bronchodilator response.  Lung volumes and diffusion capacity were normal.  FEV-1 was 4.65, 97% of predicted; 4.84 with post-bronchodilator, 100% of predicted.  FVC of 6.09 which was 100% of predicted value both pre- and post-bronchodilator.  FEV-1/FVC was 76% to 79% (post-bronchodilator).

The November 2014 VA examiner noted that the Veteran had not used an inhaler "for some time", though he had been prescribed a rescue inhaler.  The Veteran's condition did not require the use of antibiotics or outpatient oxygen therapy.   Chest x-rays showed no cardiopulmonary disease.  PFT results were (post-bronchodilator):  FVC - 80% of predicted; FEV-1 - 77% of predicted; FEV-1/FVC of 97% predicted.  DLCO (pre-bronchodilator) was 77% of predicted.

The PFT testing in 2006 and 2014 did not meet or even approach the criteria for any rating in excess of 10 percent disabling.    In fact, most of the values were at the high end or failed to meet the criteria for the lowest, 10 percent evaluation.

The Board has considered other diagnostic codes relating to respiratory conditions, but the criteria are either very similar to the criteria under DC 6604 (e.g. DCs 6600 to 6603) or are inapplicable to the Veteran's condition (e.g. DC 6701 to 6839).

d.  Increased Ratings: Ankle

Finally, the Veteran contends that he is entitled to an initial compensable evaluation for his service-connected right ankle strain.

The RO assigned a noncompensable disability rating for the Veteran's right ankle disability under Diagnostic Code (DC) 5271.  Limitation of motion of the ankle is rated under DC 5271.  See 38 C.F.R. § 4.71a.  The Board must also consider all other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  First, however, the Board will determine the appropriate evaluation, if any, under DC 5271.

Diagnostic Code 5271 applies when there is limited motion of the ankle.  A 10 percent evaluation is assigned where the limitation of motion is "moderate."  A 20 percent evaluation is assigned where the limitation of motion is "marked."  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The words slight, moderate, moderately severe, marked, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in reaching a decision that is "equitable and just."  38 C.F.R. § 4.6.

The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

The Board acknowledges that the Veteran contends that his service-connected right ankle disability warrants a higher initial evaluation.  In determining the actual degree of disability, however, contemporaneous medical records and an objective examination by a mental health professional are more probative of the degree of the Veteran's impairment.  This Veteran, who lacks medical training, is not competent to opine on the clinical significance of his ankle symptoms.  See, e.g., Jandreau, 492 F.3d at 1377.  The Board will rely on the medical evidence of record to determine the clinical significance of both his subjectively reported and objectively measured symptoms.

The October 2006 VA examination resulted in range of motion findings of 0 to 15 degrees with pain at 15 degrees on dorsiflexion; plantar flexion was 0 to 45 degrees with pain at 45 degrees.  Repetitive motion showed no decrease in range of motion, "minimal pain", no fatigue, and no incoordination.  There were no significant calluses or evidence of abnormal weight-bearing on either foot.  The right ankle showed no deformity, no effusion or fluid.  The Veteran had "very minimal tenderness on palpation of the lateral malleolar area."  There was crepitus on motion.  Instability testing was negative.  The Veteran reported flare-ups every two weeks lasting for two hours.  He indicated that the flare-ups limited his mobility, but were resolved with rest and elevation of the leg.

In November 2014, the Veteran underwent another VA examination to assess his ankle disability.  The examiner found no current diagnosis.  The Veteran reported daily pain with stiffness and periods of sharp pain (flare-ups).  The examiner indicated that the Veteran did not report any functional loss or functional impairment of the right ankle.  Range of motion testing was all normal with no evidence of pain with weight bearing and no objective evidence of localized tenderness or pain on palpation of the joint.  The Veteran was able to perform repetitive use testing with three repetitions and no additional loss of function or range of motion.  Muscle strength testing was normal and there was no muscle atrophy.  The Veteran had no ankle instability, shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astralgus), and had not had a talectomy (astragalectomy).  The examiner indicated there were no other functional impairments or pertinent physical findings, complications, conditions, signs, symptoms, or scars.  The Veteran did not use any assistive devices.  Diagnostic imaging revealed a "small plantar calcaneal spur", but no degenerative arthritis.  The examiner noted no objective evidence of crepitus.  The examiner noted the condition did not impact the Veteran's ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).

The Board finds that the limitations of motion are minimal, consisting mainly of pain at the end of normal or nearly normal range of motion and infrequent flare-ups.  The limitations of motion are not "moderate" or "marked" in degree, the two criteria for higher ratings based on limitation of motion.  While the Veteran reported daily pain and stiffness along with infrequent flare-ups that, he has stated to examiners, limits his mobility, the Board finds these functional limitations are not confirmed by clinical evidence and do not result in limitations that meet or more closely approximate the criteria for a 10 percent rating.  In making these findings, the Board also notes that neither examiner identified any objective indications of a right ankle abnormality and diagnostic imaging did not reveal any degenerative arthritis.  The greater weight of the evidence is against finding that the Veteran has more than minimal symptoms associated with his service-connected condition.

The Board has considered, as it must, pain and stiffness attributable to the Veteran's service-connected right ankle disability in rating that condition.  See, e.g., 38 C.F.R. §§ 4.40 and 4.45.  These symptoms and the functional limitations they cause do not approximate "moderate" (and certainly not "marked") limitation of motion, however.  The Veteran is ambulatory with no assistive devices, full or nearly full range of motion with "minimal" pain at the end of range of motion.  He has no functional impairments other than, by his own report, some limitation on mobility due to occasional, brief flare-ups.

The Board finds that the greater weight of the evidence is against assigning a 10 percent or higher evaluation under DC 5271.

The Board will turn to analysis of the other diagnostic codes potentially applicable to the Veteran's left ankle disability.

Diagnostic Codes 5270 and 5272 apply to ankylosis of the ankle.  Ankylosis is the "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The greater weight of the evidence, including VA examinations in October 2006 and November 2014, is against finding that the Veteran's right ankle is ankylosed.  DC 5270 and DC 5272 have no application here.

The other diagnostic codes applicable to the ankle are DC 5273 (malunion of os calcis or astragalus) and DC 5274 (astragalectomy).  The evidence, including the VA examinations, is affirmatively against finding that the Veteran has malunion of os calcis, malunion of astragalus, or astragalectomy.  In addition, the Veteran has not alleged any of these conditions.  The Board therefore finds that a rating under either DC 5273 or DC 5274 is not warranted by the evidence.

The Board acknowledges that staged ratings would be appropriate if at any point during the appeal period evidence reflected that the Veteran's symptoms more nearly approximated the criteria for any higher rating.  The Veteran's symptoms have not, however, more closely approximated the criteria for any higher rating at any time during the appeal period.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's right ankle symptoms do not more nearly approximate the criteria for any compensable schedular rating at any point during the appeal period.  The benefit-of-the-doubt doctrine is, therefore, not applicable, and the claim of entitlement to a compensable schedular rating for a right ankle disability is denied.  See 38 C.F.R. §§ 3.102, 4.3, 4.7.

V.  Additional Considerations

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The evidence of this case does not show an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for each disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

With respect to the Veteran's back disability, the VA examinations expressly addressed each of the schedular criteria and the assigned schedular rating is based on symptoms expressly contemplated by the schedular criteria (i.e. limitation on range of motion, pain, weakness, etc.).  As discussed above, these symptoms and their associated functional impacts were all considered in assigning the 10 percent rating for limitation of motion.  The Board has considered all of the Veteran's symptoms in assigning a schedular evaluation and those symptoms are expressly contemplated by the relevant schedular criteria.  The Board has also considered and applied the DeLuca factors and relevant regulations in evaluating the functional limitations of the Veteran's condition.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.120.  The schedular rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected back disability.

Similarly, for the knee disability, the VA examinations addressed the schedular criteria and the Board evaluated the medical evidence in the context of all potentially applicable diagnostic codes.  The Veteran's knee symptoms and functional limitations are reasonably described and compensated by the assigned schedular rating.  In making this determination, the Board expressly considered the DeLuca factors and relevant regulations.  The schedular rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected knee disability.

The Veteran's respiratory disability is rated 10 percent based on objective, clinical testing pursuant to the schedular criteria.  The evidence does not support any finding that the Veteran has an exceptional disability picture such that his respiratory symptoms and resulting functional limitations are not adequately contemplated by the rating schedule.  In fact, the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected respiratory disability.

Finally, the noncompensable rating for the ankle disability is appropriate under the rating schedule because the two VA examinations reveal, at most, minimal symptoms and functional limitations.  The Veteran's symptoms do not meet or more closely approximate the rating criteria for any compensable rating although the reported symptoms (e.g. limitation on range of motion) are expressly contemplated by the schedular rating criteria.  The Board expressly considered the DeLuca factors and relevant regulations, but finds that the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected right ankle disability.

Although the diagnostic codes applicable in this case allow for higher ratings for each of the disabilities under consideration, the Board fully explained why the higher ratings were not warranted.  The Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities (including those not under consideration here), and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In making this determination, the Board notes that the Veteran's combined schedular rating was 80 percent from August 2005 and 60 percent from August 2014, which includes (in addition to the disabilities at issue in this decision) PTSD rated as 70 percent disabling prior to August 2014 and 30 percent thereafter, a left hand disability rated as 10 percent disabling, vertigo rated as 10 percent disabling, tinnitus rated as 10 percent disabling, and non-compensable hearing loss and headaches.  As noted above, the functional impairments of the Veteran's service-connected disabilities are adequately compensated with the assigned schedular ratings.

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for his service-connected back, knee, respiratory, and ankle disabilities is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 118-19.

The most current evidence associated with the claims file indicates that the Veteran is still employed, so entitlement to a total disability rating based on individual unemployability (TDIU) is not at issue.

ORDER

Entitlement to service connection for gastroesophageal reflux disorder (GERD) is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to service connection for a skin disability consisting of consisting of lesions on the right lower lip and left lower eyelid is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent disabling for lumbar strain is denied.
 
Entitlement to an initial evaluation in excess of 10 percent disabling for left knee prepatellar bursitis is denied.
 
Entitlement to an initial evaluation in excess of 10 percent disabling for chronic obstructive lung disease is denied.
 
Entitlement to an initial compensable evaluation for right ankle strain is denied.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


